Title: From George Washington to Continental Artillery Officers, 2 March 1778
From: Washington, George
To: Continental Artillery Officers



Gentlemen
[Valley Forge, 2 March 1778]

It gives me singular pain to learn by your Memorial of the 10th inst., that there are any discontents in a corps of Officers, so eminently distinguished by their Services—you cannot be more ready to point out grievances, than I am desirous of redressing them, as far as depends on me—at the same time I must confess that I cannot consider all the Articles of complaint, in the same light in which they appear to you.
That which respects the promotion of Mr Duplessis, I think not well founded—that Gentleman received the most flattering Testimonials, from the Officers who were witnesses of his conduct at Fort Mercer, where he acted both as Artillerist and Engineer, and in both capacities rendered signal Service—not to mention his bravery and activity at the time of the attack—when the evacuation was determined; by delaying the destruction of the works beyond the time appointed, he was the means of saving several valuable pieces of Cannon—and he run a very great hazard in blowing up the Magazine &ca without the apparatus usually provided for safety on such occasions—on these considerations, and as a reward for his zeal manifested on other occasions and which did not suffer him to confine himself to the mere limits of his Duty, he has received—not a commission placing him as Lieutenant Colonel in the line of Artillery Officers, but a brevet giving him an honorary rank out of the line, and which was particularly chosen, as the least exceptionable mode of recompense.
This cannot be considered as a violation of any of your rights—it does not in the least interfere with your lineal promotion, which will still go on in the same manner, as though it had never happened—Mr duplessis cannot claim the least command in the corps to which you belong, nor even out of it, over any Artillery Officer whatever, unless annexed to him by special order in any detached command—it may even never work any inconvenience, much less injury, as it will always be possible, where that Gentleman is assigned to any particular Service, to unite with him Officers, who were his juniors before his late preferment.
You will remember Gentlemen, that Mr Duplessis has never been properly in your line, nor enjoyed any of the advantages of regimental command. An attempt to introduce him, would have been very offensive

to you and even injurious; and as he could not rise by Succession in your line; if he were not to have extraordinary promotion, he could never be promoted at all, whatever merit or capacity he might display—And as he was not in your line nor possessed of any of the emoluments attending it—his advancement out of it, cannot with propriety be said to be an injury—The same reasoning that would construe it so, would apply to the whole Army; but the truth is, that no brevet-preferment, as it does not realise the rank confered in the line is an infraction of the right of any Officers belonging to it; nor is it deemed such in any other Service.
You speak of yourselves as superseded and disgraced—but do you not hold precisely the same Station in your line, that you did before the promotion you complain of, took place? if so, how can you be superseded? Superseding an Officer is placing his junior in a vacancy, he had a right to aspire to, in the common course of lineal Succession—this has not happened—neither can you be in any wise disgraced or dishonored by it; for an Officer is only then dishonored when he is deprived of any privilege, which in the common course of things he has a claim to, and another inferior in rank derives the benefit of it, which may imply some incapacity or want of merit in him—I do not mean to draw any comparison in favor of Mr Duplessis and to your disadvantage—I have the highest Sense of the merit of the Officers of your Corps in general; and should be sorry to see the least injustice done to them—yet I am persuaded your own Candor will allow that Mr Duplessis knowledge of his profession acquired by long and indefatigable Study under the greatest advantages—his zeal in embracing every occasion to be serviceable—and the bravery he has shown in repeated instances—justly entitled him to encouragement. it is true that the only opportunity he had of exerting himself in the line of his Duty as an Artillery Officer was at Fort Mercer; but it was not his fault that he had not more frequent opportunities—this happened from his not being in the line, and consequently not having the command incident to an Officer in it—He is the more to be applauded for having sought as he did extra occasions of signalizing himself.
Altho’ our present arduous Struggle has the general good for its chief object, yet the Success of it necessarily involves the safety and happiness of each individual engaged in it—Duty to themselves therefore as well as to the community at large, should prevent officers being discouraged by the difficulties they experience, and the present apparently inadequate rewards of their labours—I am happy however to inform you that there are some arrangements in agitation, which if my views succeed, will render the condition of Officers more desirable.

I am totally unacquainted with the cases alluded to, of Majorities offered to persons who had held no previous rank in the army.
The powers vested in Major Stevens, as represented by you, appears to be such an abuse as demands serious attention, and you may rest satisfied that this matter shall be inquired into, and that nothing shall be neglected on my part to remedy it.
The inclosed Resolutions of Congress will shew you that the Cause of complaint respecting the rank of Staff Officers, is in future obviated.
There are arrangements in contemplation which if adopted, will more effectually redress the evil. Among these, the general establishment of your Corps as well as others, will be comprehended. Given at Head Quarters this 2d March 1778.

Go: Washington

